Hastings, J.,
charging the jury:
Gentlemen of the jury:—The defendant, John W. Coverdale, is charged in this indictment with selling on the 15th day of October, A. D. 1909, in South Murderkill Hundred, this County, vinous liquor to one James P. Ratledge, the same not being sold for medicinal or sacramental purposes. The description in the indictment of the vinous liquor unlawfully sold is as follows:— “A certain liquor, the correct name of which is to the Grand Jurors unknown, but which was then and there called cider.”
The indictment is based upon a statute of this State known as the Local Option Statute being Chapter 65, Vol. 24, Laws of Delaware, approved March 21, 1907. Under said statute it is *560unlawful for any person or persons, firm, company, association or corporation * * * to manufacture or sell spiritous, vinous or malt liquors, except for medicinal or sacramental purposes,”
{
B efore the defendant can be convicted it is necessary that the State prove to your satisfaction the material allegations in the indictment, namely:
(1) . That the defendant sold the liquor in this County, to the person named in this indictment.
(2) . That it was at the time vinous liquor, commonly called cider, and
(3) . That it was not sold for medicinal or sacramental \ purposes. i
It is not denied by the defendant that he sold the liquor to ) Ratledge, the prosecuting witness, at the time and place alleged, nor does he claim that he sold it for medicinal or sacramental purposes. The defendant does contend however, (1) That the liquor he sold was not vinous, and (2) If is was vinous liquor, he should not be found guilty because he sold it in his general merchandise business and that he had used all reasonable care to | ascertain whether it was in fact spiritous, vinous or malt liquor. j This is the contention of the defendant. - l ^^^B
We say to you that whether the liquor in question was or was not vinous, is for you and you alone to determine. For j^^^B .your1 guidance, in determining that question, however, it is necessary that the Court define to you briefly vinous liquor.
We define the term “vinous liquor” in these few words:
“Liquids which have undergone fermentation.” Whether the juice of the apple, grape and many other fruits, is or is not vinous, depends entirely upon whether or not they have fermented. If they have fermented they are vinous and come within the provision of our statute; if they have not so fermented they are not vinous and do not come within the meaning of that part of the statute which prohibits the manufacture and sale of vinous liquors. As for instance, sweet, pure apple cider unfermented, does not come within the provision of the Act.
*561In determining the first question, namely, whether the liquor in question was or was not vinous, it is your duty to take into consideration the definition of vinous liquor as we have just stated to you; and whether that definition corresponds with what you, or persons generally, have heretofore understood the term “vinous liquor,” to mean, is wholly immaterial in determining this question.
If you should determine that the liquor sold was vinous liquor, then you should further consider the contention of the defendant that he sold the liquor in his general merchandise business, and that he used all reasonable care to ascertain whether it was either spirituous, vinous or malt liquor.
The statute making it unlawful to manufacture or sell spirituous, vinous or malt liquors, is very broad and comprehensive.
As you have doubtless observed during the trial of the case, this Court has some doubt whether the defendant was not bound to know whether the liquor sold was spirituous, vinous, or malt liquor, but we have permitted him to show what precaution, if any, he used to ascertain this fact and it is your duty to consider the testimony upon that point.
If he had reasonable ground to believe and in fact did believe that the liquor he sold was not vinous it would be your duty to acquit him. The burden is upon the defendant, however, to show clearly and satisfactorily to you by competent evidence two things; (1) That a reasonable and careful man, anxious to obey the law, would have believed, under the circumstances, the liquor sold in this case was not vinous, and (2) That the defendant did in fact entertain such a belief.
It is your duty, gentlemen, to consider carefully, the evidence in the case and apply thereto the law as we have stated is to you. If after so doing you are satisfied beyond a reasonable doubt that the defendant effected the sale of the cider as alleged in the indictment, and that at the time the liquor so sold was vinous, and that the defendant had no reasonable ground to believe it was not vinous, your verdict should be guilty. But if after a careful consideration of all the evidence you should entertain a *562reasonable doubt of the defendant’s guilt, your verdict should be not guilty.
We say to you, however, that by reasonable doubt is not meant a vague, speculative or mere possible doubt, but a real, substantial doubt, such as remains in the minds of the jury after a careful consideration of all the evidence in the case.
Verdict, not guilty.